DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 25 July 2022 has been entered.
Claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28, 29 and 31-42 are pending and are considered here.

Withdrawn Rejections/Objections
	The objection to the specification for failure to provide antecedent basis for the claimed subject matter is withdrawn.
	The rejection of claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28 and 29 under 35 U.S.C. 112(b) as being indefinite for recitation of “bacterial member”, “low oxygen conditions” and amount of bacteria is withdrawn in view of the claim amendments in the Response of 25 July 2022.
	The rejection of claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28 and 29 under 35 U.S.C. 103 as being unpatentable over Possemiers as evidenced by Duncan is withdrawn in view of the claim amendments in the Response of 25 July 2022.
	The rejection of claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,971 in view of Cutcliffe as evidenced by Duncan and Venegas is withdrawn in view of the claim amendments in the Response of 25 July 2022.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28, 29 and 31-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12 and 23 have been amended to recite administering a composition comprising: at least one lactate or acetate producing bacterial species selected from Lactobacilli or Enterococci, or at least one fiber degrading bacterial species selected from Bifidobacteria or Bacteroides, or at least one mucin degrading bacterial species comprising Akkermansia muciniphila; and at least one butyrate or propionate producing bacterial species selected from: Anaerostipes caccae, Butyricicoccus pullicaecorum, Faecalibacterium prausnitzii, Roseburia hominis, Roseburia inulinivorans, Clostridium butyricum, Bacteroides thetaiotaomicron, Bacteroides vulgatus, and Akkermansia muciniphila.  However, the disclosure in the specification is limited to therapeutic administration of a composition consisting of or consisting essentially of bacteria belonging to the species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum, Anaerostipes caccae and optionally Roseburia hominis (e.g., Spec., [0012]-[0047]).  The specification does not contain written description support for administering compositions comprising the claimed genera of bacteria for reducing symptoms associated with a GI condition (as recited in claim 1), reducing inflammation (as recited in claim 12) or reducing inflammatory intestinal bacteria (as recited in claim 23).  The specification also fails to describe compositions comprising the subgenera defined by new claims 32-34 and 38-42.
Claims 1, 12 and 23 have been further amended to recite “wherein when the bacterial species are co-cultured under acidic and anaerobic conditions for 24 hours the at least one lactate or acetate producing bacterial species, the at least one fiber degrading bacterial species, or the at least one mucin degrading bacterial species is present in amount sufficient to provide lactate or acetate sufficient for supporting growth of other bacterial species in the composition”.  The specification describes experiments in which various combinations of bacteria are cultured in a SHIME bioreactor which simulates the human GI tract environment and the production levels of SCFA are measured (Example 1; Fig. 2).  However, the specification does not contain any description of compositions having the functional properties recited in the amended claims (wherein certain bacteria are present in an amount sufficient to provide lactate or acetate sufficient for supporting growth of other bacterial species in the composition when cultured under the recited conditions).  The specification also fails to describe the functional properties as further defined by new dependent claims 35-37.
Thus, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, 7, 9-12, 15, 17, 18, 20-23, 26, 28, 29 and 31-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 23 have been amended to recite “wherein when the bacterial species are co-cultured under acidic and anaerobic conditions for 24 hours the at least one lactate or acetate producing bacterial species, the at least one fiber degrading bacterial species, or the at least one mucin degrading bacterial species is present in amount sufficient to provide lactate or acetate sufficient for supporting growth of other bacterial species in the composition”.  The claims as amended define one claim element (the amount of certain bacterial species in the administered compositions and/or the additional species present in said compositions) by reference to a second claim element (the functional properties of the cultured bacteria under a hypothetical culturing step) that is undefined and/or variable, rendering the claims indefinite (see MPEP 2173.05(b)).  The production of lactate or acetate by groups of cultured gut bacteria would be expected to vary based on a wide range of factors/parameters, such as the type of bioreactor used (e.g, a chemostat reactor vs. a gut simulator like the SHIME reactor described in the specification), the particular culture conditions (e.g., pH, temperature, medium components, volume and duration of culture, etc.) and the amount and type of carbon sources and other substrates.  For example, Zampa et al., Anaerobe 10.1 (2004): 19-26, evidences that gut microbiota samples cultured under acidic and anaerobic conditions produce widely varying amounts and types of SCFA depending on the type of carbon source provided (e.g., Figs. 1-3 and related text).  Since the culturing step recited in the claims is hypothetical, a skilled artisan looking to determine whether a particular bacterial composition falls within the scope of the claims would be forced to assess whether the composition could potentially meet the recited functional limitation under any of myriad possible culture conditions.  As such, a skilled artisan would not be reasonably capable of ascertaining the metes and bounds of the amended claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657